           Case 5:21-cv-00118-HE Document 1 Filed 02/18/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CRYSTAL HENLEY, Individually and as            )
attorney-in-fact for CHRISTINA                 )
HENLEY,                                        )
                                               )
             Plaintiffs,                       )
                                               )     Case No. CIV-21-118-HE
v.                                             )
                                               )     Removed from Oklahoma County
WALGREEN CO. a foreign for profit              )     Case No. CJ-2021-301
business corporation d/b/a                     )
WALGREENS STORE #03645,                        )
WALGREENS PHARMACY, INC., and                  )
JOHN DOE(S) 1-3, individual(s) and/or          )
companies,                                     )
                                               )
             Defendants.                       )

                               NOTICE OF REMOVAL

      COME NOW Defendants, Walgreen Co., Walgreens Store #03645, and

Walgreens Pharmacy, Inc. (hereinafter, “Walgreens” and/or “Defendants”), by and

through their counsel of record, HOLDEN LITIGATION, and hereby removes this action

from the District Court of Oklahoma County, State of Oklahoma, where the case number

is CJ-2021-301. Removal is permitted for the following reasons.

      1.     This action was originally filed on January 22, 2021 by Crystal Henley,

individually and as attorney-in-fact for Christina Henley, for damages allegedly incurred

in the delivery of prescription medication on January 26, 2019. Exhibit 1, Petition;

Exhibit 2, State Court Docket Sheet.

      2.     Plaintiffs are residents of the state of Oklahoma. Id. at p. 1.
            Case 5:21-cv-00118-HE Document 1 Filed 02/18/21 Page 2 of 3




       3.      Defendant Walgreen Co. is a for-profit business entity lawfully

incorporated in the state of Delaware, with a principal place of business located in

Deerfield, Illinois, doing business in the state of Oklahoma as Walgreens Pharmacy, Inc.

and as Walgreens Store #03645.

       4.      Defendants John Doe(s) 1-3 are fictitious names which must be disregarded

for purposes of determining diversity of citizenship under 28 U.S.C. § 1441(b)(1).

       5.      Plaintiffs’ Petition seeks damages in excess of $75,000.00. Exhibit 1,

Petition at p. 8.

       6.      This Court has jurisdiction in this matter on the basis of diversity of

citizenship under 28 U.S.C. § 1332.

       7.      Defendants were served with the Petition and Summons in this action on

January 27, 2021. Exhibit 3, Issued Summons and Service of Process. This Notice of

Removal has been timely filed within thirty (30) days of initial receipt of the Plaintiffs’

Petition by Defendant and is therefore timely pursuant to 28 U.S.C. § 1446(b).

       8.      Venue properly rests in the United States District Court for the Western

District of Oklahoma, as this case is being removed from the District Court of Oklahoma

County, State of Oklahoma.

       JURY TRIAL DEMANDED.




                                            -2-
          Case 5:21-cv-00118-HE Document 1 Filed 02/18/21 Page 3 of 3




                                          Respectfully submitted,

                                          HOLDEN LITIGATION, Holden P.C.




                                          Steven E. Holden, OBA #4289
                                          Orion A. Strand, OBA #33279
                                          15 East 5th Street, Suite 3900
                                          Tulsa, OK 74103
                                          (918) 295-8888; (918) 295-8889 fax
                                          SteveHolden@HoldenLitigation.com
                                          OrionStrand@HoldenLitigation.com
                                          Attorneys for Defendants




                             CERTIFICATE OF MAILING

       I certify that on the 18tj day of February, 2021, a true and correct copy of the above
and foregoing instrument was mailed, with proper postage fully prepaid thereon, to:

       Rachel Bussett, OBA #19769
       Kindra Dotson, OBA #22547
       Felina N. Rivera, OBA #31696
       BUSSETT LEGAL GROUP, PLLC
       2201 N. Classen Blvd.
       Oklahoma City, OK 73106
       Attorneys for Plaintiff




                                          Orion A. Strand
213.038



                                             -3-
